537 So. 2d 720 (1989)
M.A. FELDMAN & COMPANY, INC., Appellant,
v.
Jacques COHEN and Lancetti Cosmetics, Inc., Appellees.
No. 88-1940.
District Court of Appeal of Florida, Fourth District.
February 8, 1989.
Cathy Jackson Lerman of Cathy Jackson Lerman, P.A., Fort Lauderdale, for appellant.
Genie Holcombe Deringer of Bond, Schoeneck & King, Boca Raton, for appellees.
PER CURIAM.
We reverse because we find the trial court erroneously entered a final judgment during the pendency of an interlocutory appeal in this court. Our reversal is without prejudice to the entry of judgment since the interlocutory appeal has now been concluded. See Hirschorn v. Superior Realty of Florida, 450 So. 2d 510 (Fla. 4th DCA 1984).
HERSEY, C.J., and DOWNEY and ANSTEAD, JJ., concur.